DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species:
The applicant is required to elect one of the disclosed species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species are as follows: 

Species I, Fig. 1 wherein a pixel definition layer 21 is only a smart material sub-layer and no residual organic layer 41 is formed (claims 1-4, 9-14, 18 and 20-21 appear to read on this embodiment)
Species II, Figs. 2-3, wherein a pixel definition layer 21 is only a smart material sub-layer and a residual organic layer 41 is formed on only the top surface of 21 (claims 1-5, 9-16, 18 and 20-21 appear to read on this embodiment).
Species III, Fig. 4A and 5A-5E, wherein a pixel definition layer 20 includes a smart material sub-layer 21 and another material 22 and a residual organic layer 41 is formed on only the top surface of 21  (claims 1-5, 7, 9-18 and 20-21  appear to read on this embodiment).
Species III, Fig. 4A and 5A-5E, wherein a pixel definition layer 20 includes a smart material sub-layer 21 and another material 22 and a residual organic layer 41 is formed on a top and side surface of 21  (claims 1-18 and 20-21  appear to read on this embodiment).



SubSpecies A – A first embodiment of a display substrate and method of making thereof wherein the first electrode is an anode; and the organic functional layer comprises one or a combination of an electron injection layer and an electron transport layer (claims 1-2, 4-17 and 20-21  appear to read on this embodiment).

SubSpecies B – A second embodiment of a display substrate and method of making thereof wherein the first electrode is an cathode; and the organic functional layer comprises one or a combination of a hole injection layer and a hole transport layer (claims 1-3, 5-18 and 20-21  appear to read on this embodiment).

The species are independent or distinct because species comprise different processing parameters or elements in the device. In addition, these species are not obvious variants of each other based on the current record. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: There is no special technical feature that defines a contribution over the prior art. CN103187434 A as cited in the IDS teaches in Figures 1 and 2 a device relevant to generic claims.
Applicant is required, in reply to this action, to elect a single disclosed species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search                                                    queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention / species to be examined even though the requirement be traversed (37 CFR 1.143). 


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J GRAY/Examiner, Art Unit 2897